Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the September 06, 2022 submission:
Rege does not disclose, ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records, (see page 8 lines 1-23 and page 9 lines 1-25). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records.” Therefore, the applicant's claim concept is similar to what Rege discloses. A unique identity associated with a unique user; access a plurality of hash function, each associated with a combination of identifiers; for each unique identity, calculate a plurality of hashes by evaluating the plurality of hash functions; based on whether unique identities share a common hash calculated with a common hash function, selectively group unique identities into sets of unique identities associated with common hashes; for each set of unique identities: apply one or more match rules including criteria for comparing unique identities within the set; determine a matching set of unique identities as those meeting one or more of the match rules; merge matching sets of unique identities each including at least one common unique identity to provide one or more merged sets. The computer system where the one or more match rules include one or more identity resolution rules that compare u in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules. The computer system where the identity resolution rules include criteria indicating match criteria between the account holder information and the identifiers. The computer system where the merging sets includes, for each of one or more sets, repeating the process of: pairing each unique identity in a set with another unique identity in the set to create pairs of unique identity; determining a common unique identity in pairs; and in response to determining the common unique identity, grouping noncommon unique identities from the pairs with the common unique identity until lists of unique identities contained within resulting groups are mutually exclusive between resulting groups, (see Rege: Para. 0004 and 0005). All of the processes described herein may be embodied in, and fully automated, via software code modules executed by a computing system that includes one or more computers or processors, (see Rege: Para. 0419 and 0425). The examiner interprets the claim limitation described above as meaning that there are multiple sets of records or subsets of records as Rege discloses, in order to merge, there needs to be more than one set of records, (see FIG. 8). Each set of records is associated with unique identifiers, Rege uses hash functions or hash values, (see Rege: Para. 0083 and 0084). Once the matching rule is applied to the unique identifiers, similar sets of records can be determined and those will be merged. Moreover, Rege uses the ETL pipeline to process data from the source to the target database, (see Rege: Para. 0055 and 0064). The examiner reads that as ingestion. Additionally, Rege discloses matching rules which are the merging rules, (see. Rege Para. 0103). Also describes the ability to resolve process which applies to the matching rules and the examiner reads that as excluding the generated association between the second set of records and the first set of records, because the match rule is merging first set of records that include the second set of records and the resolve applies to the excluding the generated association between the second set of records and the first set of records (undoing of the merge), (see Rege: Para. 0102 and 0104). The resolve can be read as an undo match rule/undo merge, (see Rege: Para. 0288). Furthermore, Rege discloses that the process described above is fully automated via software code and executed by a computing system. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the September 06, 2022 submission:
Rege does not disclose, identifying a change in an automated match system, the change occurring after merging the first unified profile with the second unified profile and before the request to undo the merging; and identifying, based at least in part on the ingesting, one or more re-clustered sets of records produced by the automated match process; wherein the automated match process produces the one or more re-clustered sets of records based at least in part on the change to the automated match system, (see page 10 lines 1-28 and page 11 lines 1-14). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “identifying a change in an automated match system, the change occurring after merging the first unified profile with the second unified profile and before the request to undo the merging; and identifying, based at least in part on the ingesting, one or more re-clustered sets of records produced by the automated match process; wherein the automated match process produces the one or more re-clustered sets of records based at least in part on the change to the automated match system.” (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). ETL data ingestion system transmitted from different data sources to a Database (Online System) and it must match the credit data with the identifying data about consumers in order to link the data to the correct consumer records, (see Rege: Para. 0055 and 0064). Matched Records After Application of Identity Resolution Rules for clustering (that compare u in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules/indicating match criteria between the account holder information and the identifiers exclusive between resulting groups), (see Rege: FIG. 7 and 8). The credit data system then uses a rigorous identity resolution process ("matching rules applications") to remove such false positives from each set, (see Rege: Para. 0082, 0084 and 0085). The processes described herein may be embodied in, and fully automated. The changes in a user's credit state and update credit attributes when changes are detected (users sometimes change their personally identifiable information) and identifying information that doesn't match between those events, (see Rege: Para. 0079). Therefore, the applicant's claim concept is similar to what Rege discloses. The examiner reads the claim limitation to mean that when a data information like a phone number is updated in one database system, and is not updated in another database system, the similar names and unique identifiers will remain the same and the information will then be identified and merge the changed information to match across the databases. The reason that the merge and match rules apply here is that within the different corporate databases such as credit bureau and mortgage companies are two different institutions. If the mortgage company updated the data and the record is then changed and the credit institution has the old phone number, the matching and merging rules need to be applied in order to have one unified profile record for each customer. Merging rules exist because things can be changed after merging and an updated is needed therefore the merge rules take those changes and merge the information together to create unified databases. (See Para. 0035).  Moreover, Rege uses the ETL pipeline to process data from the source to the target database. The examiner reads that as ingestion. The matching rules further resolve any issues with the clustered data and regroup or re-cluster them to resolve any errors that may occur, (see Rege: Para. 0102-0104). If there is any false positive records from the set of data that has already been grouped or clustered, based on that change the resolution matching rule can be applied to re-cluster the data, (see Rege: Para. 0104) Additionally, Rege discloses that the process described above is fully automated via software code and executed by a computing system. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2019/0095498 A1, hereinafter Srinivasan) in view of Rege et al. (US 2018/0218069 A1, hereinafter Rege).
Regarding independent claim(s) 1, Srinivasan discloses a method for data processing, comprising: receiving, via a user interface, a request to merge a first unified profile with a second unified profile (Srinivasan discloses retrieving resource data by executing the query on a database of the multi-tenant cloud-based. Performs reference attribute query processing in a multi-tenant cloud-based identity and access management system by: receiving a request from a client of the multi-tenant cloud-based 1AM system (provide unified). A user interface ("UI") service for hosting different types of UI clients. Support multi-channel access via web, mobile, and application programming interfaces ("APis"). Embodiments manage access for different users, such as customers. A resource can have references from more than one resource, the query builder is configured to efficiently query data from all these references and merge them. Identity analytics that provide a unified single management view across cloud. The services provided by IDCS 202 may include, for example, selfservice registration 506, password management 508, user profile management 510, user authentication 512, token management 514, social integration 516 and modifying profiles. Cluster 1200a, the distributed data grid 1200 may comprise any number of clusters and any number of servers and/or nodes in each cluster, (Srinivasan: Para. 0022-0025, 0041-0050, 0053-0064, 0070-0093, 0177- 0180 0223 and 0323). This reads on the claim concepts of a method for data processing, comprising: receiving, via a user interface, a request to merge a first unified profile with a second unified profile),
However, Srinivasan does not appear to specifically disclose the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process, the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process; merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier; generating an association between the second set of records and the first set of records based at least in part on the merging; receiving, via the user interface, a request to undo the merging; and ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records.
In the same field of endeavor, Rege discloses the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process (Rege discloses multiple dimensionality reducing functions are applied to the information, and based on the function results, the information are grouped into sets of similar information. Cluster unique identities based on some similarities contained in the unique identities. The credit data system can then conduct a credit profile lookup service process 330 to look for a watermark to find the stored credit state associated with the user. The match rules may be designed with trustworthiness of each user identifier in mind within group (unique identifier). A stricter match rule may be required to remove false positives (e.g., identify records in a set that are likely associated with another user (contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity). The credit data system can apply a matching rule application 416 on the sets of unique identities to remove the false positive unique identities from the sets. The match rules may be applied to some or all of the sets. Similarly, some or all of the match rules may be applied to a set. All of the processes described herein may be embodied in, and fully automated, via software code modules executed by a computing system that includes one or more computers or processors, (see Rege: Para. 0051-0064, 0076-0079, 0084-0095 and 0379). This reads on the claim concepts of the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process),
the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process (Rege discloses multiple dimensionality reducing functions are applied to the information, and based on the function results, the information are grouped into sets of similar information. Cluster unique identities based on some similarities contained in the unique identities. The sets are then merged into groups of information based on whether the sets contain at least one common information. A common link may be associated with information in a group. If the incoming data includes the identifying information associated with to the common link, the incoming data is assigned the common link (Merge subsets having at least one common unique identity into groups/the unique identities between resulting groups or associated with the user, which is multiple profile). The identity stripping process starts with the credit events 510 and extracts unique identities 512. In the example of FIG. 5, credit events el, e2, e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity. A smart computer system can correctly attribute event information to a same user. Combinations of identity fields can form unique identities used to attribute event information to users who are associated with the events. The IDs are unique to corresponding users (second unified profile). The data ingestion system, credit events associated with multiple users may be transmitted from different data sources to a Database (Online System), such as one or more relational databases. Merged into a single group containing all the records in the two subsets {unified). Unique identifier that is assigned to a particular user to form a one-to-one relationship or a combination of identifiers (e.g., a name of"John Smith" and an address of" 100 Connecticut Ave") to form a one-to-many relationships. Apply one or more match rules having one or v- more criteria to reject one or more unique identities that do not meet the one or more criteria, (see Rege: Para. 0024-0055, 0062-0075, 0080-0098, 0291 and FIG. 1-12). This reads on the claim concepts of the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process);
merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier (Rege discloses the sorting engine 110 can merge the subsets into groups of unique identities associated with a same user. A request may be for the whole annotated credit event information or only @Balance data in the credit event information. The data request may be from another component of the system, such as score calculation application, insight calculation application, or the like, or may be from another requesting entities, such as a third party. The credit data system can then assign an inverted PID to each unique identity in the merged group. A domain parser may request another domain parser to provide necessary data for its interpretation. For example, a mortgage domain parser may request @credit_score from a credit domain parser in generating its composite word according to a domain grammar requiring a credit score. Parsers may be associated with domains, such as credit domain 1502, utility domain 1504, and/or mortgage domain 1506. For example, a vehicle loan record 1404 or the vehicle loan data source may be associated with a "vehicle loan domain," a credit card record 1408 or the credit card data source may be associated with a "credit domain," and a mortgage record 1406 or the mortgage data source may be associated with a "mortgage domain." Each identifier may include one or more pieces of PII (Personally identifiable information) of the user, (see Rege: Para. 0053-0064, 0080-0090, 0402-0407 and 0422-0423). This reads on the claim concepts of merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier);
generating an association between the second set of records and the first set of records based at least in part on the merging; receiving, via the user interface, a request to undo the merging (Rege discloses as the online system inserts data into the database, it must match the credit data with the identifying data about consumers in order to link the data to the correct consumer records. The identity stripping process starts with the credit events 510 and extracts unique identities 512. In the example of FIG. 5, credit events e1, e2, e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity. The records may be grouped into more than one set, while some records are grouped into one set. Matching records associated with a user, such as records that had same hash value which assigned them to a same set. There exists a need to identify such irregular records generated by a same user and correctly associate the records to the user. Set merging process provides a solution that efficiently addresses the issue. The computer system merges the subsets to arrive at groups of unique identities. The set merge process includes identifying common unique identities in the subsets, and when the computer system finds at least one common unique identity, merges the subsets that contain the common unique identity. User input include keyboard inputs, mouse inputs, digital pen inputs, voice inputs, finger touch inputs (e.g., via touch sensitive display). Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states (a request to undo the merging), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). This reads on the claim concepts of generating an association between the second set of records and the first set of records based at least in part on the merging; receiving, via the user interface, a request to undo the merging); and
ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records (Rege discloses credit data storage and analysis systems may implement data models where rigorous ETL processes are positioned near the data ingestion in order to standardize incoming data, where ETL processes involve restructuring, transformation, and interpretation. Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states. In an ETL data ingestion system, credit events associated with multiple users may be transmitted from different data sources to a Database (Online System), such as one or more relational databases. The processes described herein may be embodied in, and fully automated and Each merged groups may contain all the records containing unique identities associated with a user. The set merging 420 process, when subsets common unique identities, the credit data system can merge the two subsets into one group (e.g., matched identities 422) containing all the unique identities associated with a particular user. The identification engine 106 can apply matching rules to resolve any issues with the clustered, which is system can apply a matching rule application 416 on the sets records associated with a user, (association between the second set of records and the first set of records), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). This reads on the claim concepts of ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query processing (data processing) of Srinivasan in order to have incorporated the data management, as disclosed by Rege, since both of these mechanisms are directed to data is swiftly overtaking physical assets in terms of value to organizations. Keeping data safe, private, consistent, and of high quality is as important to enterprises today as maintaining factory machinery was in the industrial age. The data steward role typically lives within the business team and works with the technology team to ensure the organization's data management and security. Performing proper data stewardship instills a level of trust across all levels of any organization. This trust allows organizations to use data to ensure sound business decisions, both operational and strategic. Data must be reliable in either case. Ensuring proper data stewardship helps promote confidence to consumers that the quality of the data is accurate and reliable. Policies are established at the enterprise level and refer to the overall strategy of "what needs to be done", encompassing all aspects of an organization. This is then crystallized into a Process, which is aimed at identifying higher level objectives which can be set and worked towards. These objectives are then met through the creation and enshrinement of Procedures, which represent the specific, operational management of data. A technology-enabled discipline in which business and IT work together to ensure the uniformity, accuracy, stewardship, semantic consistency and accountability of the enterprise's official shared master data assets. Master data is the consistent and uniform set of identifiers and extended attributes that describes the core entities of the enterprise including customers, prospects, citizens, suppliers, sites, hierarchies and chart of accounts. The management creates a master record (also known as a "golden record" or "best version of the truth") that contains the essential information upon which a business or organization relies. The master record contains what an organization needs to know about critical "things" a customer, location, product, supplier, and so on-to facilitate a task or action such as a marketing campaign, a service call, or a sales conversation. The solutions comprise a broad range of data cleansing, transformation, and integration practices. As data sources are added to the system. incorporating the teachings of Rege into Srinivasasn would produce data association, attribution, annotation, and interpretation systems and related methods of efficiently organizing heterogeneous data at a massive scale. Incoming data is received and extracted for identifying information ("information"). Multiple dimensionality reducing functions are applied to the information, and based on the function results, the information are grouped into sets of similar information. Filtering rules are applied to the sets to exclude non-matching information in the sets. The sets are then merged into groups of information based on whether the sets contain at least one common information. A common link may be associated with information in a group. If the incoming data includes the identifying information associated with to the common link, the incoming data is assigned the common link. In some embodiments, incoming data are not altered but assigned into domains, as disclosed by Rege, (see Abstract).
Regarding dependent claim(s) 2, the combination of Srinivasan and Rege discloses the method as in claim 1. However, Srinivasan does not appear to specifically disclose further comprising: identifying a change in an automated match system, the change occurring after merging the first unified profile with the second unified profile and before the request to undo the merging; and identifying, based at least in part on the ingesting, one or more re-clustered sets of records produced by the automated match process; wherein the automated match process produces the one or more re-clustered sets of records based at least in part on the change to the automated match system.
In the same field of endeavor, Rege discloses further comprising: identifying a change in an automated match system, the change occurring after merging the first unified profile with the second unified profile and before the request to undo the merging (Rege discloses credit data storage and analysis systems may implement data models where rigorous ETL processes are positioned near the data ingestion in order to standardize incoming data, where ETL processes involve restructuring, transformation, and interpretation. Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states. In an ETL data ingestion system, credit events associated with multiple users may be transmitted from different data sources to a Database (Online System), such as one or more relational databases. The processes described herein may be embodied in, and fully automated and Each merged groups may contain all the records containing unique identities associated with a user. The set merging 420 process, when subsets common unique identities, the credit data system can merge the two subsets into one group (e.g., matched identities 422) containing all the unique identities associated with a particular user. The computer system merges the subsets to arrive at groups of unique identities. The set merge process includes identifying common unique identities in the subsets, and when the computer system finds at least one common unique identity, merges the subsets that contain the common unique identity. User input include keyboard inputs, mouse inputs, digital pen inputs, voice inputs, finger touch inputs (e.g., via touch sensitive display). Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states (undo the merging). Users sometimes change their personally identifiable information. An example was provided for a user who may not have updated his phone number associated with a mortgager. When the user has updated his phone number with a credit card provider, such as VISA, the reported credit events from the mortgager and VISA will contain different phone numbers while other information are the same (Set merging process provides a solution that efficiently addresses the issue), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). This reads on the claim concepts of further comprising: identifying a change in an automated match system, the change occurring after merging the first unified profile with the second unified profile and before the request to undo the merging); and
identifying, based at least in part on the ingesting, one or more re-clustered sets of records produced by the automated match process; wherein the automated match process produces the one or more re-clustered sets of records based at least in part on the change to the automated match system (Rege discloses data models where rigorous ETL processes are positioned near the data ingestion in order to standardize incoming data, where ETL processes involve restructuring, transformation, and interpretation (any importation of data from one location to another; refers to ETL). ETL data ingestion system transmitted from different data sources to a Database (Online System) and it must match the credit data with the identifying data about consumers in order to link the data to the correct consumer records. Matched Records After Application of Identity Resolution Rules for clustering {that compare u in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules/indicating match criteria between the account holder information and the identifiers exclusive between resulting groups). The credit data system then uses a rigorous identity resolution process ("matching rules applications") to remove such false positives from each set. The processes described herein may be embodied in, and fully automated. The changes in a user's credit state and update credit attributes when changes are detected {users sometimes change their personally identifiable information) and identifying information that doesn't match between those events. The identification engine 106 can apply matching rules to resolve any issues with the "clustered" unique identities, thereby generating a subset containing only the validated unique identities associated with a user. The records having common hash value may be grouped ("clustered") into a set and provide multiple clusters based on some similarities contained in the unique identities, (see Rege: Para. 0036-0055, 0060-0075, 0080- 0099, 0102-0120, 0379 and 0403-0425). This reads on the claim concepts of identifying, based at least in part on the ingesting, one or more re-clustered sets of records produced by the automated match process; wherein the automated match process produces the one or more re-clustered sets of records based at least in part on the change to the automated match system).
 Regarding dependent claim(s) 5, the combination of Srinivasan and Rege discloses the method as in claim 2. However, Srinivasan does not appear to specifically disclose wherein the change to the automated match system comprises a change to the set of rules for the automated match process.
In the same field of endeavor, Rege discloses wherein the change to the automated match system comprises a change to the set of rules for the automated match process (Rege discloses the computer system, for each set of unique identities, applies one or more match rules with criteria to remove the false positives. apply one or more match rules including criteria for comparing unique identities within the set; determine a matching set of unique identities as those meeting one or more
 of the match rules; merge matching sets of unique identities each including at least one common unique identity to provide one or more merged sets. The one or more match rules include one or more identity resolution rules that compare u in the one or more sets. Apply matching rules to resolve any issues with the clustered associated with a user may cause changes in the user's information, (see Rege: Para. 0036-0055, 0060-0075, 0080-0099, 0102-0120, 0379-0381 and 0403-0425). This reads on
the claim concepts of wherein the change to the automated match system comprises a change to the
set of rules for the automated match process).
	Regarding dependent claim(s) 14, the combination of Srinivasan and Rege discloses the method as in claim 1. However, Srinivasan does not appear to specifically disclose further comprising: associating the first profile identifier with the merged unified profile based at least in part on a number of contact points of the first unified profile being at least equal to a number of contact points of the second unified profile.
In the same field of endeavor, Rege discloses associating the first profile identifier with the
merged unified profile based at least in part on a number of contact points of the first unified profile
being at least equal to a number of contact points of the second unified profile (Rege discloses each
unique identity in a group with the inverted PID. the identifiers include a unique identity associated
with a unique user; access a plurality of hash function, each associated with a combination of
identifiers; for each unique identity, calculate a plurality of hashes by evaluating the plurality of hash
functions. One or more match rules including criteria for comparing unique identities within the set;
determine a matching set of unique identities as those meeting one or more of the match rules;
merge matching sets of unique identities each including at least one common unique identity to
provide one or more merged sets. It must match the credit data with the identifying data about
consumers in order to link the data to the correct consumer records. A batch indexing process, and/or
creation of credit profiles (first unified profile and second unified profile) in real-time by merging
credit state with real-time events. Heterogeneous data events, such as vehicle loan records 1404,
mortgage records 1406, credit card records 1408, utility records 1410, DMV records 1412, court
records 1414, tax records 1416, employment records (particular user and various data sources,
associated with the particular user), (see Rege: Para. 0040-0064 and 0400-0423). This reads on the claim concepts of associating the first profile identifier with the merged unified profile based at least
in part on a number of contact points of the first unified profile being at least equal to a number of
contact points of the second unified profile).
	Regarding dependent claim(s) 15, the combination of Srinivasan and Rege discloses the method as in claim 1. However, Srinivasan does not appear to specifically disclose wherein ingesting the merged set of records into the automated match process comprises: retrieving, from an input record storage area, one or more input records associated with one or more records comprised in the merged set of records; deleting the merged set of records; and ingesting the one or more input records into the automated match process. 
In the same field of endeavor, Rege discloses wherein ingesting the merged set of records into
the automated match process comprises: retrieving, from an input record storage area (Rege discloses
ETL processes are positioned near the data ingestion in order to standardize incoming data, where ETL
processes involve restructuring, transformation, and interpretation. ETL processes may transform the
original data or create a substantially similar copy of the original data. The subsets 418 of unique
identities can then be merged with other subsets containing other unique identities of the user. Each
subset 418 contain only the unique identities correctly identifying a user (records are grouped into
one set). User Input (also referred to as "Input") generally refers to any type of input provided by a
user that is intended to be received and/or stored by one or more computing devices. Credit data
storage and analysis systems may implement data models where rigorous ETL processes are
positioned near the data ingestion in order to standardize incoming data, (see Rege: Para. 0035-0055
and 0085-0116). This reads on the claim concepts of wherein ingesting the merged set of records into
the automated match process comprises: retrieving, from an input record storage area),
	one or more input records associated with one or more records comprised in the merged set of
records; deleting the merged set of records; and ingesting the one or more input records into the automated match process (Rege discloses credit events e1, e2, e3, e4, es ... 510 may contain records:
r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity. User Input (also
referred to as "Input") generally refers to any type of input provided by a user. If the record comes
from an established bank account having a long history. The credit data system can then assign an
inverted PID to each unique identity in the merged group. The two disparate subsets can be merged
into a single group containing all the records in the two subsets and including substantially
concurrently or in reverse order (reverse each pair). By repeating the example process of {1) creating
pairs, (2) rotating or reversing each pair, (3) group by leftmost record, the subsets merge into the
resulting groups illustrated in FIG. 8, which are {r1, r2, r3, rs, rlS}, and {rl0, r12, r16}. Automated, via
software code modules executed by a computing system that includes one or more computers or
processors, (see Rege: Para. 0080-0091, 0274 and 0425). This reads on the claim concepts of one or
more input records associated with one or more records comprised in the merged set of records;
deleting the merged set of records; and ingesting the one or more input records into the automated
match process).
	Regarding dependent claim(s) 16, the combination of Srinivasan and Rege discloses the method
as in claim 1. However, Srinivasan does not appear to specifically disclose further comprising:
disassociating the first profile identifier from the first set of records; and disassociating the second
profile identifier from the second set of records.
	In the same field of endeavor, Rege discloses disassociating the first profile identifier from the
first set of records; and disassociating the second profile identifier from the second set of records (Rege
discloses sets can contain false positives (e.g., wrongly associating some credit events not associated
with a user to the user. For example, one of John's unique identities may have a same hash value with
one of Jane's unique identity and, after hash value association, may get grouped into a same set of
unique identities associated with Jane). The credit data system can apply a matching rule application 416 on the sets of unique identities to remove the false positive unique identities from the sets. a
stricter match rule may be required to remove false positives (e.g., identify records in a set that are
likely associated with another user), within profiles and set of records, (see Rege: Para. 0080-0104).
This reads on the claim concepts of disassociating the first profile identifier from the first set of
records; and disassociating the second profile identifier from the second set of records).
	Regarding dependent claim(s) 17, the combination of Srinivasan and Rege discloses the
method as in claim 1. However, Srinivasan does not appear to specifically disclose further comprising:
disassociating the first profile identifier from the merged set of records; and disassociating, from the
first profile identifier, one or more references to the first profile identifier.
In the same field of endeavor, Rege discloses disassociating the first profile identifier from
the merged set of records; and disassociating, from the first profile identifier, one or more references to
the first profile identifier (Rege discloses sets can contain false positives (e.g., wrongly associating
some credit events not associated with a user to the user. For example, one of John's unique identities
may have a same hash value with one of Jane's unique identity and, after hash value association, may
get grouped into a same set of unique identities associated with Jane). The credit data system can
apply a matching rule application 416 on the sets of unique identities to remove the false positive
unique identities from the sets. a stricter match rule may be required to remove false positives (e.g.,
identify records in a set that are likely associated with another user), within profiles and set of
records. Remove, from a set of potentially matching records associated with a user, such as records
that had same hash value which assigned them to a same set, but upon inspection by the matching
rule, are found to have disparate national ID. The matching rules may be based on exact or similar
match. The records r3, rs, and rlS, according to the pre-processing of h2 11106, produce a hash key of
"111-22-34340610." Using the hash function h2 11106, the hash keys calculate to "VB556NB."
However, hash functions can result in unintended collisions (in other words, false positives). (see Rege: Para. 0080-0104, 0284-0288 and 0380-0382). This reads on the claim concepts of disassociating
the first profile identifier from the merged set of records; and disassociating, from the first profile
identifier, one or more references to the first profile identifier). 
	Regarding independent claim(s) 18, Srinivasan discloses an apparatus for data processing,
comprising: a processor; memory coupled with the processor; and instructions stored in the memory
and executable by the processor to cause the apparatus to: receive, via a user interface, a request to
merge a first unified profile with a second unified profile (Srinivasan discloses public cloud control, and
event processor user notifications, app subscriptions, auditing, data analytics (CPU cores per
processor) and memory. A memory for storing information and instructions to be executed by
processor. Retrieving resource data by executing the query on a database of the multi-tenant cloud based. Performs reference attribute query processing in a multi-tenant cloud-based identity and
access management system by: receiving a request from a client of the multi-tenant cloud-based 1AM
system (provide unified). A user interface ("UI") service for hosting different types of UI clients.
Support multi-channel access via web, mobile, and application programming interfaces ("APis").
Embodiments manage access for different users, such as customers. A resource can have references
from more than one resource, the query builder is configured to efficiently query data from all these
references and merge them. Identity analytics that provide a unified single management view across
cloud. The services provided by IDCS 202 may include, for example, self-service registration 506,
password management 508, user profile management 510, user authentication 512, token
management 514, social integration 516 and modifying profiles. cluster 1200a, the distributed data
grid 1200 may comprise any number of clusters and any number of servers and/or nodes in each
cluster, (Srinivasan: Para. 0022-0025, 0041-0050, 0053-0064, 0070-0093, 0117, 0177-0180, 0191-0223
and 0323). This reads on the claim concepts of an apparatus for data processing, comprising: a
processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, via a user interface, a request to
merge a first unified profile with a second unified profile),
However, Srinivasan does not appear to specifically disclose the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process, the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process; merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier; generate an association between the second set of records and the first set of records based at least in part on the merging; receive, via the user interface, a request to undo the merging; and ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records.
In the same field of endeavor, Rege discloses the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match
 Process (Rege discloses multiple dimensionality reducing functions are applied to the information, and based on the function results, the information are grouped into sets of similar information. Cluster unique identities based on some similarities contained in the unique identities. The credit data system can then conduct a credit profile lookup service process 330 to look for a watermark to find the stored credit state associated with the user. The match rules may be designed with trustworthiness of each user identifier in mind within group (unique identifier). A stricter match rule may be required to remove false positives (e.g., identify records in a set that are likely associated with another user (contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity). The credit data system can apply a matching rule application 416 on the sets of unique identities to remove the false positive unique identities from the sets. The match rules may be applied to some or all of the sets. Similarly, some or all of the match rules may be applied to a set. All of the processes described herein may be embodied in, and fully automated, via software code modules executed by a computing system that includes one or more computers or processors, {see Rege: Para. 0051-0064, 0076-0079, 0084-0095 and 0379). This reads on the claim concepts of the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process), 
the second unified profile having a second profile identifier and a second set of records that are
grouped according to the set of rules for the automated match process (Rege discloses multiple
dimensionality reducing functions are applied to the information, and based on the function results,
the information are grouped into sets of similar information. Cluster unique identities based on some
similarities contained in the unique identities. The sets are then merged into groups of information
based on whether the sets contain at least one common information. A common link may be
associated with information in a group. If the incoming data includes the identifying information
associated with to the common link, the incoming data is assigned the common link (Merge subsets
having at least one common unique identity into groups/the unique identities between resulting
groups or associated with the user, which is multiple profile). The identity stripping process starts with
the credit events 510 and extracts unique identities 512. In the example of FIG. 5, credit events el, e2,
e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of
a unique identity. A smart computer system can correctly attribute event information to a same user.
Combinations of identity fields can form unique identities used to attribute event information to users
who are associated with the events. The IDs are unique to corresponding users (second unified
profile). The data ingestion system, credit events associated with multiple users may be transmitted from different data sources to a Database (Online System), such as one or more relational databases.
Merged into a single group containing all the records in the two subsets {unified). Unique identifier
that is assigned to a particular user to form a one-to-one relationship or a combination of identifiers
(e.g., a name of"John Smith" and an address of" 100 Connecticut Ave") to form a one-to-many
relationships. Apply one or more match rules having one or v- more criteria to reject one or more
unique identities that do not meet the one or more criteria, (see Rege: Para. 0024-0055, 0062-0075,
0080-0098, 0291 and FIG. 1-12). This reads on the claim concepts of the second unified profile having a
second profile identifier and a second set of records that are grouped according to the set of rules for
the automated match process);
merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier (Rege discloses the sorting engine 110 can merge the subsets into groups of unique identities associated with a same user. A request may be for the whole annotated credit event information or only @Balance data in the credit event information. The data request may be from another component of the system, such as score calculation application, insight calculation application, or the like, or may be from another requesting entities, such as a third party. The credit data system can then assign an inverted PID to each unique identity in the merged group. A domain parser may request another domain parser to provide necessary data for its interpretation. For example, a mortgage domain parser may request @credit_score from a credit domain parser in generating its composite word according to a domain grammar requiring a credit score. Parsers may be associated with domains, such as credit domain 1502, utility domain 1504, and/or mortgage domain 1506. For example, a vehicle loan record 1404 or the vehicle loan data source may be associated with a "vehicle loan domain," a credit card record 1408 or the credit card data source may be associated with a "credit domain," and a mortgage record 1406 or the mortgage data source may be associated with a "mortgage domain." Each identifier may include one or more pieces of PII {Personally identifiable information) of the user, (see Rege: Para. 0053-0064, 0080-0090, 0402-0407 and 0422-0423). This reads on the claim concepts of merging, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier);
generate an association between the second set of records and the first set of records based at least in part on the merging; receive, via the user interface, a request to undo the merging (Rege discloses as the online system inserts data into the database, it must match the credit data with the identifying data about consumers in order to link the data to the correct consumer records. The identity stripping process starts with the credit events 510 and extracts unique identities 512. In the example of FIG. 5, credit events e1, e2, e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity. The records may be grouped into more than one set, while some records are grouped into one set. Matching records associated with a user, such as records that had same hash value which assigned them to a same set. There exists a need to identify such irregular records generated by a same user and correctly associate the records to the user. Set merging process provides a solution that efficiently addresses the issue. The computer system merges the subsets to arrive at groups of unique identities. The set merge process includes identifying common unique identities in the subsets, and when the computer system finds at least one common unique identity, merges the subsets that contain the common unique identity. User input include keyboard inputs, mouse inputs, digital pen inputs, voice inputs, finger touch inputs (e.g., via touch sensitive display). Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states (a request to undo the merging), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). This reads on the claim concepts of generate an association between the second set of records and the first set of records based at least in part on the merging; receive, via the user interface, a request to undo the merging); and
ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records (Rege discloses credit data storage and analysis systems may implement data models where rigorous ETL processes are positioned near the data ingestion in order to standardize incoming data, where ETL processes involve restructuring, transformation, and interpretation. Defect model 13100 showing defect probability associated with data as the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system states. In an ETL data ingestion system, credit events associated with multiple users may be transmitted from different data sources to a Database (Online System), such as one or more relational databases. The processes described herein may be embodied in, and fully automated and Each merged groups may contain all the records containing unique identities associated with a user. The set merging 420 process, when subsets common unique identities, the credit data system can merge the two subsets into one group (e.g., matched identities 422) containing all the unique identities associated with a particular user. The identification engine 106 can apply matching rules to resolve any issues with the clustered, which is system can apply a matching rule application 416 on the sets records associated with a user, {association between the second set of records and the first set of records), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and 0382-0402). This reads on the claim concepts of ingesting, based at least in part on the request to undo the merging, the merged set of records into the automated match process by applying the set of rules for the automated match process and excluding the generated association between the second set of records and the first set of records). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query processing (data processing) of Srinivasan in order to have incorporated the data management, as disclosed by Rege, since both of these mechanisms are directed to data is swiftly overtaking physical assets in terms of value to organizations. Keeping data safe, private, consistent, and of high quality is as important to enterprises today as maintaining factory machinery was in the industrial age. The data steward role typically lives within the business team and works with the technology team to ensure the organization's data management and security. Performing proper data stewardship instills a level of trust across all levels of any organization. This trust allows organizations to use data to ensure sound business decisions, both operational and strategic. Data must be reliable in either case. Ensuring proper data stewardship helps promote confidence to consumers that the quality of the data is accurate and reliable. Policies are established at the enterprise level and refer to the overall strategy of "what needs to be done", encompassing all aspects of an organization. This is then crystallized into a Process, which is aimed at identifying higher level objectives which can be set and worked towards. These objectives are then met through the creation and enshrinement of Procedures, which represent the specific, operational
 management of data. A technology-enabled discipline in which business and IT work together to ensure the uniformity, accuracy, stewardship, semantic consistency and accountability of the enterprise's official shared master data assets. Master data is the consistent and uniform set of identifiers and extended attributes that describes the core entities of the enterprise including customers, prospects, citizens, suppliers, sites, hierarchies and chart of accounts. The management creates a master record (also known as a "golden record" or "best version of the truth") that contains the essential information upon which a business or organization relies. The master record contains what an organization needs to know about critical "things" a customer, location, product, supplier, and so on-to facilitate a task or
action such as a marketing campaign, a service call, or a sales conversation. The solutions comprise a
broad range of data cleansing, transformation, and integration practices. As data sources are added to
the system. incorporating the teachings of Rege into Srinivasasn would produce data association,
attribution, annotation, and interpretation systems and related methods of efficiently organizing
heterogeneous data at a massive scale. Incoming data is received and extracted for identifying
information ("information"). Multiple dimensionality reducing functions are applied to the information,
and based on the function results, the information are grouped into sets of similar information. Filtering
rules are applied to the sets to exclude non-matching information in the sets. The sets are then merged
into groups of information based on whether the sets contain at least one common information. A
common link may be associated with information in a group. If the incoming data includes the
identifying information associated with to the common link, the incoming data is assigned the common
link. In some embodiments, incoming data are not altered but assigned into domains, as disclosed by
Rege, (see Abstract). 
Regarding claim 19 (drawn apparatus): claim 11 is apparatus claims respectively that
correspond to method of claim 2. Therefore, 19 is rejected for at least the same reasons as the method
of 2. 
Regarding independent claim(s) 20, Srinivasan discloses a non-transitory computer-readable
medium storing code for data processing, the code comprising instructions executable by a processor to:
receive, via a user interface, a request to merge a first unified profile with a second unified profile (Srinivasan discloses public cloud control, and event processor user notifications, app subscriptions,
auditing, data analytics (CPU cores per processor) and memory. Computer readable media may be any
available media that can be accessed by processor and includes both volatile and non-volatile media,
removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules. A memory for storing information
and instructions to be executed by processor. Retrieving resource data by executing the query on a
database of the multi-tenant cloud-based. Performs reference attribute query processing in a multitenant cloud-based identity and access management system by: receiving a request from a client of the multi-tenant cloud-based 1AM system (provide unified). A user interface ("UI") service for hosting different types of UI clients. Support multi-channel access via web, mobile, and application
programming interfaces ("APis"). Embodiments manage access for different users, such as customers.
A resource can have references from more than one resource, the query builder is configured to
efficiently query data from all these references and merge them. Identity analytics that provide a
unified single management view across cloud. The services provided by IDCS 202 may include, for
example, self-service registration 506, password management 508, user profile management 510, user
authentication 512, token management 514, social integration 516 and modifying profiles. cluster
1200a, the distributed data grid 1200 may comprise any number of clusters and any number of servers
and/or nodes in each cluster, (Srinivasan: Para. 0022-0025, 0041-0050, 0053-0064, 0070-0093, 0117,
0177-0180, 0191-0223 and 0323). This reads on the claim concepts of a non-transitory computer readable medium storing code for data processing, the code comprising instructions executable by a processor to: receive, via a user interface, a request to merge a first unified profile with a second unified profile),
	However, Srinivasan does not appear to specifically disclose the first unified profile having a first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process, the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process; merge, based at least in part on the request to merge, the first unified profile with the second unified profile to generate a merged unified profile comprising a merged set of records comprising the first set of records and the second set of records, the merged unified profile having the first profile identifier; generate an association between the second set of records and the first set of records based at least in part on the
merging; receive, via the user interface, a request to undo the merging; and ingest, based at least in part
on the request to undo the merging, the merged set of records into the automated match process by
applying the set of rules for the automated match process and excluding the generated association
between the second set of records and the first set of records.
	In the same field of endeavor, Rege discloses the first unified profile having a first profile
identifier and a first set of records that are grouped according to a set of rules for an automated match
process (Rege discloses multiple dimensionality reducing functions are applied to the information, and
based on the function results, the information are grouped into sets of similar information. Cluster
unique identities based on some similarities contained in the unique identities. The credit data system
can then conduct a credit profile lookup service process 330 to look for a watermark to find the stored
credit state associated with the user. The match rules may be designed with trustworthiness of each
user identifier in mind within group (unique identifier). A stricter match rule may be required to
remove false positives (e.g., identify records in a set that are likely associated with another user
(contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of a unique identity).
The credit data system can apply a matching rule application 416 on the sets of unique identities to
remove the false positive unique identities from the sets. The match rules may be applied to some or
all of the sets. Similarly, some or all of the match rules may be applied to a set. All of the processes
described herein may be embodied in, and fully automated, via software code modules executed by a
computing system that includes one or more computers or processors, (see Rege: Para. 0051-0064,
0076-0079, 0084-0095 and 0379). This reads on the claim concepts of the first unified profile having a
first profile identifier and a first set of records that are grouped according to a set of rules for an automated match process),
	the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for the automated match process (Rege discloses multiple
dimensionality reducing functions are applied to the information, and based on the function results,
the information are grouped into sets of similar information. Cluster unique identities based on some
similarities contained in the unique identities. The sets are then merged into groups of information
based on whether the sets contain at least one common information. A common link may be
associated with information in a group. If the incoming data includes the identifying information
associated with to the common link, the incoming data is assigned the common link (Merge subsets
having at least one common unique identity into groups/the unique identities between resulting
groups or associated with the user, which is multiple profile). The identity stripping process starts with
the credit events 510 and extracts unique identities 512. In the example of FIG. 5, credit events el, e2,
e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512. Records in turn, may contain some or all of
a unique identity. A smart computer system can correctly attribute event information to a same user.
Combinations of identity fields can form unique identities used to attribute event information to users
who are associated with the events. The IDs are unique to corresponding users (second unified
profile). The data ingestion system, credit events associated with multiple users may be transmitted
from different data sources to a Database (Online System), such as one or more relational databases.
Merged into a single group containing all the records in the two subsets (unified). Unique identifier
that is assigned to a particular user to form a one-to-one relationship or a combination of identifiers
(e.g., a name of"John Smith" and an address of" 100 Connecticut Ave") to form a one-to-many
relationships. Apply one or more match rules having one or v- more criteria to reject one or more
unique identities that do not meet the one or more criteria, (see Rege: Para. 0024-0055, 0062-0075,
0080-0098, 0291 and FIG. 1-12). This reads on the claim concepts of the second unified profile having a second profile identifier and a second set of records that are grouped according to the set of rules for
the automated match process);
merge, based at least in part on the request to merge, the first unified profile with the second
unified profile to generate a merged unified profile comprising a merged set of records comprising the
first set of records and the second set of records, the merged unified profile having the first profile
identifier (Rege discloses the sorting engine 110 can merge the subsets into groups of unique identities
associated with a same user. A request may be for the whole annotated credit event information or
only @Balance data in the credit event information. The data request may be from another
component of the system, such as score calculation application, insight calculation application, or the
like, or may be from another requesting entities, such as a third party. The credit data system can
then assign an inverted PID to each unique identity in the merged group. A domain parser may
request another domain parser to provide necessary data for its interpretation. For example, a
mortgage domain parser may request @credit_score from a credit domain parser in generating its
composite word according to a domain grammar requiring a credit score. Parsers may be associated
with domains, such as credit domain 1502, utility domain 1504, and/or mortgage domain 1506. For
example, a vehicle loan record 1404 or the vehicle loan data source may be associated with a "vehicle
loan domain," a credit card record 1408 or the credit card data source may be associated with a
"credit domain," and a mortgage record 1406 or the mortgage data source may be associated with a
"mortgage domain." Each identifier may include one or more pieces of PII (Personally identifiable
information) of the user, (see Rege: Para. 0053-0064, 0080-0090, 0402-0407 and 0422-0423). This
reads on the claim concepts of merge, based at least in part on the request to merge, the first unified
profile with the second unified profile to generate a merged unified profile comprising a merged set of
records comprising the first set of records and the second set of records, the merged unified profile
having the first profile identifier);
	generate an association between the second set of records and the first set of records based at least in part on the merging; receive, via the user interface, a request to undo the merging (Rege
discloses as the online system inserts data into the database, it must match the credit data with the
identifying data about consumers in order to link the data to the correct consumer records. The
identity stripping process starts with the credit events 510 and extracts unique identities 512. In the
example of FIG. 5, credit events e1, e2, e3, e4, es ... 510 may contain records: r1, r2, r3, r4 ... 512.
Records in turn, may contain some or all of a unique identity. The records may be grouped into more
than one set, while some records are grouped into one set. Matching records associated with a user,
such as records that had same hash value which assigned them to a same set. There exists a need to
identify such irregular records generated by a same user and correctly associate the records to the
user. Set merging process provides a solution that efficiently addresses the issue. The computer
system merges the subsets to arrive at groups of unique identities. The set merge process includes
identifying common unique identities in the subsets, and when the computer system finds at least
one common unique identity, merges the subsets that contain the common unique identity. User
input include keyboard inputs, mouse inputs, digital pen inputs, voice inputs, finger touch inputs (e.g.,
via touch sensitive display). Defect model 13100 showing defect probability associated with data as
the data flows from data ingestion to data consumption (i.e., from left to right) across multiple system
states (a request to undo the merging), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146, 0291 and
0382-0402). This reads on the claim concepts of generate an association between the second set of
records and the first set of records based at least in part on the merging; receive, via the user
interface, a request to undo the merging); and
	ingest, based at least in part on the request to undo the merging, the merged set of records into
the automated match process by applying the set of rules for the automated match process and
excluding the generated association between the second set of records and the first set of records (Rege discloses credit data storage and analysis systems may implement data models where rigorous ETL
processes are positioned near the data ingestion in order to standardize incoming data, where ETL
processes involve restructuring, transformation, and interpretation. Defect model 13100 showing
defect probability associated with data as the data flows from data ingestion to data consumption
(i.e., from left to right) across multiple system states. In an ETL data ingestion system, credit events
associated with multiple users may be transmitted from different data sources to a Database (Online
System), such as one or more relational databases. The processes described herein may be embodied
in, and fully automated and Each merged groups may contain all the records containing unique
identities associated with a user. The set merging 420 process, when subsets common unique
identities, the credit data system can merge the two subsets into one group (e.g., matched identities
422) containing all the unique identities associated with a particular user. The identification engine
106 can apply matching rules to resolve any issues with the clustered, which is system can apply a
matching rule application 416 on the sets records associated with a user, (association between the
second set of records and the first set of records), (see Rege: Para. 0024-0055, 0085-0105, 0114-0146,
0291 and 0382-0402). This reads on the claim concepts of ingest, based at least in part on the request
to undo the merging, the merged set of records into the automated match process by applying the set
of rules for the automated match process and excluding the generated association between the
second set of records and the first set of records).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query processing (data processing) of Srinivasan in order to have incorporated the data management, as disclosed by Rege, since both of these mechanisms are directed to data is swiftly overtaking physical assets in terms of value to organizations. Keeping data safe, private, consistent, and of high quality is as important to enterprises today as maintaining factory machinery was in the industrial age. The data steward role typically lives within the business team and works with the technology team to ensure the organization's data management and security. Performing proper data stewardship instills a level of trust across all levels of any organization. This trust allows organizations to use data to ensure sound business decisions, both operational and strategic. Data must be reliable in either case. Ensuring proper data stewardship helps promote confidence to consumers that the quality of the data is accurate and reliable. Policies are established at the enterprise level and refer to the overall strategy of "what needs to be done", encompassing all aspects of an organization. This is then crystallized into a Process, which is aimed at identifying higher level objectives which can be set and worked towards. These objectives are then met through the creation and enshrinement of Procedures, which represent the specific, operational
 management of data. A technology-enabled discipline in which business and IT work together to ensure the uniformity, accuracy, stewardship, semantic consistency and accountability of the enterprise's official shared master data assets. Master data is the consistent and uniform set of identifiers and extended attributes that describes the core entities of the enterprise including customers, prospects, citizens, suppliers, sites, hierarchies and chart of accounts. The management creates a master record (also known as a "golden record" or "best version of the truth") that contains the essential information upon which a business or organization relies. The master record contains what an organization needs to know about critical "things" a customer, location, product, supplier, and so on-to facilitate a task or
action such as a marketing campaign, a service call, or a sales conversation. The solutions comprise a
broad range of data cleansing, transformation, and integration practices. As data sources are added to
the system. incorporating the teachings of Rege into Srinivasasn would produce data association,
attribution, annotation, and interpretation systems and related methods of efficiently organizing
heterogeneous data at a massive scale. Incoming data is received and extracted for identifying
information ("information"). Multiple dimensionality reducing functions are applied to the information,
and based on the function results, the information are grouped into sets of similar information. Filtering
rules are applied to the sets to exclude non-matching information in the sets. The sets are then merged
into groups of information based on whether the sets contain at least one common information. A
common link may be associated with information in a group. If the incoming data includes the
identifying information associated with to the common link, the incoming data is assigned the common
link. In some embodiments, incoming data are not altered but assigned into domains, as disclosed by
Rege, (see Abstract). 
Claims 3-4, 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Srinivasan et al. (US 2019/0095498 A1, hereinafter Srinivasan) in view of Rege et al. (US 2018/0218069 A1, hereinafter Rege) and in view of Anderson et al. (US 2013/0124525 A1, hereinafter Anderson).
	Regarding dependent claim(s) 3, the combination of Srinivasan and Rege discloses the method
as in claims 2. However, the combination of Srinivasan and Rege do not appear to specifically disclose
wherein the change to the automated match system comprises an addition of a record to the merged
set of records. 
	 In the same field of endeavor, Anderson discloses wherein the change to the automated match system comprises an addition of a record to the merged set of records (Anderson discloses clusters can
be hierarchical, where a given cluster at one level is itself divided into multiple clusters at another
level. A query from the one or more values included in the selected data record; identifying one or
more candidate data records from the received data records using the query. updating the data store
to change membership of the selected data record; and storing information in the data store so that
updates of the data store in response to requests associated with other data records do not allow
membership of the selected data record in the first membership cluster. A member of a cluster or
remapping a record to a new or existing cluster. Only selected records need be remapped by a user
102 to split or merge entire clusters. Merge when affected records are re-clustered those records
closer to a remapped record than to an original primary record of a cluster will move with the remapped record to its new cluster (automatic process). Multiple match reconciliation will attempt to
merge clusters under the different strategies, (see Anderson: Para. 0067-0080, 0085-00955 and 0249-
0260). This reads on the claim competes of wherein the change to the automated match system
comprises an addition of a record to the merged set of records). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify the query processing (data processing) and data
management of Srinivasan and Rege in order to have incorporated the addition of a record to the
merged, as disclosed by Anderson, since both of these mechanisms are directed to data clustering is a
method whereby information that is substantially similar is labeled with a shared identifier so that it
may later be processed as if the information had been grouped together in a common location. This
information can include information of various types such as financial data or health care records, for
example. Each cluster (among a set of multiple clusters) includes units of data (e.g., documents,
database records, or other data objects) that have been determined to meet some similarity criterion.
The query includes the tokens identified from the selected data record, and tokens that were identified
from other received data records and that have a variant relationship to the tokens identified from the
selected data record. The system of decision rights and accountabilities for information-related
processes. It is about setting up the organizational structures for governance, defining roles and
responsibilities for stewardship, and about defining and implementing processes. The scope of
encompasses processes, policies, and practices related to data protection, data utility, data value, and
data ethics. In business, that lead a company's information management program and are accountable
for the data strategy, definition, requirements, and quality of the data under their stewardship. The
technologies that execute on various business policies and rules while contributing to the information and compliance-based requirements of customers and shareholders. The selected data records from the
received data records include selected data records from the sorted set of data records. A comparison score by comparing the selected data record to at least one representative data record for an existing
data cluster; and selecting the existing data cluster as the matched data cluster in response to
determining that the comparison score exceeds a first threshold. incorporating the teachings of
Anderson into Srinivasasn and Rege would produce received data records, each including one or more
values in one or more fields, are processed to identify a matched data cluster, as disclosed by Anderson,
(see Abstract).
	Regarding dependent claim(s) 4, the combination of Srinivasan and Rege discloses the method
as in claims 2. However, the combination of Srinivasan and Rege do not appear to specifically disclose
wherein the change to the automated match system comprises a deletion of a record in the merged set
of records.
	In the same field of endeavor, Anderson discloses wherein the change to the automated match
system comprises a deletion of a record in the merged set of records (Anderson discloses this
application of the deletion-join procedure has a potential advantage of reducing the number of pairs
to score while enabling the user to employ any desired similarity scoring procedure. Clusters can be
hierarchical, where a given cluster at one level is itself divided into multiple clusters at another level.
A query from the one or more values included in the selected data record; identifying one or more
candidate data records from the received data records using the query. updating the data store to
change membership of the selected data record; and storing information in the data store so that
updates of the data store in response to requests associated with other data records do not allow
membership of the selected data record in the first membership cluster. A member of a cluster or
remapping a record to a new or existing cluster. Only selected records need be remapped by a user
102 to split or merge entire clusters. Merge when affected records are re-clustered those records
closer to a remapped record than to an original primary record of a cluster will move with the
remapped record to its new cluster {automatic process). Multiple match reconciliation will attempt to merge clusters under the different strategies, (see Anderson: Para. 0067-0080, 0085-00955, 0120-
0135, and 0249-0260). This reads on the claim competes of wherein the change to the automated
match system comprises a deletion of a record in the merged set of records). 
	Regarding dependent claim(s) 6, the combination of Srinivasan and Rege discloses the method
as in claims 2. However, the combination of Srinivasan and Rege do not appear to specifically disclose
further comprising: associating a re-clustered profile identifier with each of the one or more re-clustered
sets of records. 
	In the same field of endeavor, Anderson discloses further comprising: associating a re-clustered
profile identifier with each of the one or more re-clustered sets of records (Anderson discloses the
process of re-clustering records affected by cluster approval changes is diagrammed. This collection of
records are re-clustered using a new cluster strategy (multiple clusters associated with master
records). Similarity measures used in the variant profiler 110, provides an effective means to control
the treatment of paired variant tokens from any source {profiles the data source to be clustered). For
example, identifier or a geographic quantity like zip code or country of origin. Data clusters can be
segmented based on other criteria. for example, data may be segmented based on a fragment of a
government assigned identifier, (see Anderson: Para. 0037-0085, 0090-0110, 0141-0165 and 0240-
0269). This reads on the claim concepts of further comprising: associating a re-clustered profile
identifier with each of the one or more re-clustered sets of records). 
	Regarding dependent claim(s) 7, the combination of Srinivasan, Rege and Anderson discloses
the method as in claims 6. However, the combination of Srinivasan and Anderson do not appear to
specifically disclose further comprising: identifying a first re-clustered set of records from the one or
more re-clustered sets of records based at least in part on a number of contact points in the first re-clustered set of records.
In the same field of endeavor, Rege discloses further comprising: identifying a first re-clustered
set of records from the one or more re-clustered sets of records based at least in part on a number of
contact points in the first re-clustered set of records (Rege discloses Matched Records After Application
of Identity Resolution Rules for clustering (that compare u in the one or more sets with account holder
information in an external database or CRM system to identify matches to the one or more match
rules/indicating match criteria between the account holder information and the identifiers exclusive
between resulting groups). The credit data system then uses a rigorous identity resolution process
("matching rules applications") to remove such false positives from each set. The processes described
herein may be embodied in, and fully automated. The changes in a user's credit state and update
credit attributes when changes are detected (users sometimes change their personally identifiable
information) and identifying information that doesn't match between those events. The identification
engine 106 can apply matching rules to resolve any issues with the "clustered" unique identities,
thereby generating a subset containing only the validated unique identities associated with a user.
The records having common hash value may be grouped ("clustered") into a set and provide multiple
clusters based on some similarities contained in the unique identities. Credit events from one financial
institution may have an updated phone number while credit events from another financial institution
may have an outdated phone number and resolve credit events of a user from multiple sources based
on personally identifying information that doesn't match between those events (re-cluster). An
inverted PID can be associated with an identifier of the user, such as a particular PII (e.g., an SSN of
"555-55-5555") or a combination of identifiers (e.g., a name of" John Smith" and an address of" 100
Connecticut Ave"), (see Rege: Para. 0035-0055, 0060-0075, 0080-0099, 0102-0120, 0379 and 0403-
0425). This reads on the claim concepts of further comprising: identifying a first re-clustered set of
records from the one or more re-clustered sets of records based at least in part on a number of
contact points in the first re-clustered set of records).
	Regarding dependent claim(s) 8, the combination of Srinivasan, Rege and Anderson discloses
the method as in claims 7. However, the combination of Srinivasan and Anderson do not appear to
specifically disclose wherein associating the re-clustered profile identifier with each of the one or more re-clustered sets of records comprises associating the first profile identifier with the first re-clustered set of records based at least in part on the number of contact points in the first re-clustered set of records.
	In the same field of endeavor, Rege discloses wherein associating the re-clustered profile
identifier with each of the one or more re-clustered sets of records comprises associating the first profile
identifier with the first re-clustered set of records based at least in part on the number of contact points
in the first re-clustered set of records (Anderson discloses Matched Records After Application of
Identity Resolution Rules for clustering (that compare u in the one or more sets with account holder
information in an external database or CRM system to identify matches to the one or more match
rules/indicating match criteria between the account holder information and the identifiers exclusive
between resulting groups). The credit data system then uses a rigorous identity resolution process
("matching rules applications") to remove such false positives from each set. The processes described
herein may be embodied in, and fully automated. The changes in a user's credit state and update
credit attributes when changes are detected (users sometimes change their personally identifiable
information) and identifying information that doesn't match between those events. The identification
engine 106 can apply matching rules to resolve any issues with the "clustered" unique identities,
thereby generating a subset containing only the validated unique identities associated with a user.
The records having common hash value may be grouped ("clustered") into a set and provide multiple
clusters based on some similarities contained in the unique identities. Credit events from one financial
institution may have an updated phone number while credit events from another financial institution
may have an outdated phone number and resolve credit events of a user from multiple sources based
on personally identifying information that doesn't match between those events (re-cluster). An inverted PID can be associated with an identifier of the user, such as a particular PII (e.g., an SSN of
"555-55-5555") or a combination of identifiers (e.g., a name of" John Smith" and an address of" 100
Connecticut Ave"). A system may use inverted PIDs and their associated identity information to
identify event data associated with a particular user based on multiple combinations of user
identifiers included in the event data. Profile the stored credit state associated with the user. The
credit data system can generate an updated credit profile based on the updated credit state. The
match rule may be on both name and ZIP code (each user identifier). The match rules may be
designed to take into account history associated with a particular record. The matching rules can help
resolve identity of the false positive records in each set, which is first profile identifier with the first
re-clustered. Clustering unique identities by first reducing dimensionality of the original credit events,
identifying false positives, and providing a whole validated set of unique identities that can be
associated with a user, (see Rege: Para. 0035-0055, 0060-0075, 0080-0099, 0102-0120, 0379 and 0403-
0425). This reads on the claim concepts of wherein associating the re-clustered profile identifier with
each of the one or more re-clustered sets of records comprises associating the first profile identifier
with the first re-clustered set of records based at least in part on the number of contact points in the
first re-clustered set of records).
	 Regarding dependent claim(s) 9, the combination of Srinivasan, Rege and Anderson discloses
the method as in claims 7. However, the combination of Srinivasan and Anderson do not appear to
specifically disclose wherein the number of contact points in the first re-clustered set of records is at
least equal to a number of records in each of the one or more re-clustered sets of records.
	In the same field of endeavor, Rege discloses wherein the number of contact points in the first
re-clustered set of records is at least equal to a number of records in each of the one or more re-clustered sets of records (Rege discloses PID refers to a unique identifier that is assigned to a particular
user and PIDs and their associated identity information to identify event data associated with a particular user based on multiple combinations of user identifiers included in the event data. The
credit data system 102 can store the association between inverted Pl Ds and unique identities as an
inverted PID map in the credit data store 112 or in any other accessible data stores. Using the inverted
PID map, the credit data system 102 can then stamp credit events containing any of the unique
identities in a group with the user-associated inverted PID. The match rules may be designed with
trustworthiness of each user identifier in mind. For example, driver's license number from
Department of Motor Vehicles can be associated with high confidence level and may not require
much beyond inspecting the driver's license numbers for an exact match. On the other hand, a ZIP
code provides for lower confidence level. Also, the match rules may be designed to take into account
history associated with a particular record, (see Rege: Para. 0035-0055, 0060-0075, 0080-0099, 0102-
0120, 0379 and 0403-0425). This reads on the claim concepts of wherein the number of contact points
in the first re-clustered set of records is at least equal to a number of records in each of the one or
more re-clustered sets of records).
	Regarding dependent claim(s) 12, the combination of Srinivasan and Rege discloses the method as in claims 1. However, the combination of Srinivasan and Rege do not appear to specifically disclose further comprising: periodically performing an analysis of the set of rules for the automated match process and the first and second set of records; and identifying one or more recommendations for merging or unmerging records based at least in part on the analysis.
	In the same field of endeavor, Anderson discloses periodically performing an analysis of the set of rules for the automated match process and the first and second set of records; and identifying one or more recommendations for merging or unmerging records based at least in part on the analysis (Anderson discloses similarity of records (the set of records) is measured in some implementations by
combining comparisons of tokens from one or more fields of data records into scores using scoring
functions and business rules. Data pattern codes, such as search codes and match codes, summarize characteristics of a record and are useful both in formulating business rules for measuring similarity
and when presenting results to the user 102. Compared field values might include exact match if the
values were identical or fuzzy match if the similarity score between sets of records {first and second
set of records). The records need be remapped by a user 102 to split or merge entire clusters. clusters
may be split 197 into two or more parts by assigning one or more records to new clusters.
Information, identifying the records in which the token appears in the given field or context, is also
associated with the token (identifying one or more recommendations). Analysis conducted by the
network analyzer 122 may identify, and mark in the graphical display, positive tokens, (see Anderson:
Para. 0080-0100, 0104-0125 and 0258). This reads on the claim concepts of periodically performing an
analysis of the set of rules for the automated match process and the first and second set of records;
and identifying one or more recommendations for merging or unmerging records based at least in
part on the analysis).
	Regarding dependent claim(s) 13, the combination of Srinivasan, Rege and Anderson discloses
the method as in claims 12. However, the combination of Srinivasan and Rege do not appear to
specifically disclose further comprising: generating a prompt to merge or unmerge records based at
least in part on the analysis and the identifying.
	In the same field of endeavor, Anderson discloses generating a prompt to merge or unmerge
records based at least in part on the analysis and the identifying (Anderson discloses similarity of
records is measured in some implementations by combining comparisons of tokens from one or more
fields of data records into scores using scoring functions and business rules. Data pattern codes, such
as search codes and match codes, summarize characteristics of a record and are useful both in
formulating business rules for measuring similarity and when presenting results to the user 102.
Compared field values might include exact match if the values were identical or fuzzy match if the
similarity score between sets of records. The records need be remapped by a user 102 to split or merge entire clusters. clusters may be split 197 into two or more parts by assigning one or more
records to new clusters. Information, identifying the records in which the token appears in the given
field or context, is also associated with the token. Analysis conducted by the network analyzer 122
may identify, and mark in the graphical display, positive tokens, (see Anderson: Para. 0080-0100,
0104-0125 and 0258). This reads on the claim concepts of generating a prompt to merge or unmerge
records based at least in part on the analysis and the identifying); 
	In the same field of endeavor, Rege discloses wherein receiving, via the user interface, a request
to merge or receiving, via the user interface, a request to undo the merging, is based at least in part on
the prompt (Rege discloses via software code modules executed by a computing system that includes
one or more computers or processors. user input include keyboard inputs, mouse inputs, digital pen
inputs, voice inputs, finger touch inputs (e.g., via touch sensitive display/user interface). receive, from
a plurality of data sources, a plurality of event information associated with a corresponding plurality
of events; for each event information: access a data store including associations between data sources
and identifier parameters, the identifier parameters including at least an indication of one or more
identifiers included in event information from the corresponding data source. The set merge process
includes identifying common unique identities in the subsets, and when the computer system finds at
least one common unique identity, merges the subsets that contain the common unique identity. The
algorithm then reverses or rotates the relationships of degree to generate additional pairs (request to
undo the merging, is based at least in part on the prompt), (see Rege: Para. 0044-0060, 0119, 0147-
0191, 0382-0395 and 0425). This reads on the claim concepts of wherein receiving, via the user interface, a request to merge or receiving, via the user interface, a request to undo the merging, is
based at least in part on the prompt).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2019/0095498 A1, hereinafter Srinivasan) in view of Rege et al. (US 2018/0218069 A1, hereinafter
Rege), in view of Anderson et al. (US 2013/0124525 A1, hereinafter Anderson) and Miller et al. (US
2018/0089303 A1, Miller).
	 Regarding dependent claim(s) 10, the combination of Srinivasan, Rege and Anderson discloses the method as in claims 6. However, the combination of Srinivasan, Rege and Anderson do not appear to specifically disclose further comprising: displaying, via the user interface, information associated with the one or more re-clustered sets of records. 
	In the same field of endeavor, Miller discloses further comprising: displaying, via the user
interface, information associated with the one or more re-clustered sets of records (Miller discloses the
user interface can display to the administrator the event data corresponding to the common customer
ID field values 507,508, and 509, thereby providing the administrator with insight into a customer's
experience. A subset of the clusters (eight clusters) is shown and optionally additional clusters could
be exposed via user interaction with field generation interface 1800 (e.g., via scrolling in response to
user input). The events can be re-clustered or clusters (one or more) can be updated based on the
extraction rule. The events can be re-clustered based on the additional extraction rules. A database
server may generate one or more logs that record information related to requests sent from other
host applications 114 (e.g., web servers or application servers) for data managed by the database
server. (see Miller: Para. 0134-0150, 0248-0269 and 0270). This reads on the claim concepts of further
comprising: displaying, via the user interface, information associated with the one or more re-clustered sets of records).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify the query processing (data processing) and data management of Srinivasan, Rege and Anderson in order to have incorporated the displaying, via the user interface, as disclosed by Miller, since both of these mechanisms are directed to the data in an attempt to preserve more of the data for later use. For example, the data may be maintained in a relatively unstructured form to reduce the loss of relevant data. Unfortunately, the unstructured nature of much of this data has made it challenging to perform indexing and searching operations because of the difficulty of applying semantic meaning to unstructured data. As the number of hosts and clients associated with a data center continues to grow, processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing continues to be a priority. Moreover, processing of the data may return a large amount of information that can be difficult for a user to interpret. For example, if a user submits a search of the data, the user may be provided with a large set of search results for the data but may not know how the search results relate to the data itself or how the search results relate to one another. As a result, a user may have a difficult time deciphering what portions of the data or the search results are relevant to her/his inquiry. The system uses the selected portions as sample data in order to generate an extraction rule. The extraction rule can be used to re-cluster the events and at least one of the re-clustered events are presented in association with at least one event. This can be repeated as the user continues generating, modifying, and/or removing extraction rules from the set of extraction rules applied to clustering. As the set changes, the user can view the impact of these actions on the clustering to better understand the coverage of the extraction rules on the event data. A data steward is an oversight or data governance role within an organization, and is responsible for ensuring the quality and fitness for purpose of the organization's data assets, including the metadata for those data assets. A data steward may share some responsibilities with a data Custodian, such as the awareness, accessibility, release, appropriate use, security and management of data. A data steward would also participate in the development and implementation of
data assets. User interface (UI) design is the process designers use to build interfaces in software or
computerized devices, focusing on looks or style. This can include display screens, keyboards, a mouse
and the appearance of a desktop. incorporating the teachings of Miller into Srinivasasn, Rege and
Anderson would produce presentation of a first cluster in association with an event of the first cluster,
the first cluster from a first set of clusters of events. Each event includes a time stamp and event data.
Based on the presentation of the first cluster, an extraction rule corresponding to the event of the first
cluster is received from a user. Similarities in the event data between the events are determined based
on the received extraction rule. The events are grouped into a second set of clusters based on the
determined similarities. Presentation is caused of a second cluster in association with an event of the
second cluster, where the second cluster is from the second set of clusters, as disclosed by Miller, (see
Abstract). 
	Regarding dependent claim(s) 11, the combination of Srinivasan, Rege, Anderson and Miller
disclose the method as in claims 10. However, the combination of Srinivasan, Rege and Miller do not
appear to specifically disclose wherein the information comprises one or more of the re-clustered
profile identifiers, the one or more re-clustered sets of records, or a combination thereof.
	In the same field of endeavor, Anderson discloses wherein the information comprises one or
more of the re-clustered profile identifiers, the one or more re-clustered sets of records, or a
combination thereof (Aderson discloses the records are re-clustered-those records closer to a
remapped record than to an original primary record of a cluster will move with the remapped record
to its new cluster. This collection of records are re-clustered using a new cluster strategy. The original
cluster id under the old strategy may be saved for each record for later use. In this example, a new
cluster strategy using a query based on name is likely to be more discriminating on this set of records
and may be used to cluster the records where the government assigned identifier cluster strategy has failed. A cluster strategy identifier may be used to mark records to indicate under which query expression they were clustered. A record may be excluded 194 from a given cluster. The decision may
be stored in a confirmed or excluded store 172 in the cluster stores 170. The profiler 110 identifies
pairs of variants, measures their similarity, and stores the pair of variant tokens and their similarity
score in the variant profiler stores 126. cluster membership decisions assigning each record to one or
more clusters; and reviewing, modifying, and approving variant network connections and cluster
membership decisions. cluster membership causing existing clusters to split or merge when affected
records are re-clustered (combination thereof), (see Anderson: Para. 0070-0090, 0100-0125 and 0247). This reads on the claim concepts of wherein the information comprises one or more of the re-clustered profile identifiers, the one or more re-clustered sets of records, or a combination thereof).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        /MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174